DETAILED ACTION
In view of the Appeal Brief filed on 10 May 2022, PROSECUTION IS HEREBY REOPENED. A Non-Final Rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/UNSU JUNG/           Supervisory Patent Examiner, Art Unit 3792              
                                                                                                                                                                               
Claims 1-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. The Applicant argues (pages 8-9) “Although De Ridder discloses that “[t]he intrinsic neural oscillations may exhibit pathologic behavior or patterns,”4 this passage of De Ridder not actually describe identifying a pathological frequency as part of, or from, the measured intrinsic neural oscillations. Not only does this passage not describe identifying a pathological frequency, but description that the measured signals “may exhibit pathological behavior” does not even disclose identifying any of the measured signals as pathological. In other words, merely disclosing that a system measures intrinsic neural oscillations, which may exhibit pathologic behavior, does not disclose or suggest identifying a pathological frequency of one or more oscillations of a bioelectric signal, as required by claim 1.”
The Examiner respectfully disagrees with this assessment of De Ridder. As an initial matter, the step of “identifying” a pathological frequency is extremely broad, and appears to require only being “based on measured powers of respective frequencies of the one or more oscillations of the bioelectrical signal”, which De Ridder in previously cited portions does. The “identifying” step is not required in the claims as, for example, displaying the pathological frequency, and necessarily is part of the process of adjusting the stimulation therapy of De Ridder in order to bring the brain signal to a physiological state; De Ridder would not adjust the stimulation to cure a pathological state that had not been sensed in the neural oscillations of the brain. Again, this is necessary to the function of the stimulation adjustment of De Ridder that the system would find pathological signals that need to be cured by stimulation therapy.
Applicant further argues (page 10) “De Ridder describes that "[s]uitable stimulation may be applied to one or more sites when pathological neuronal coupling is detected."49 However, none of the cited passages of De Ridder discloses or describes that this "suitable stimulation" has “inter-burst frequency” much is [sic] selected based on an identified pathological frequency. Instead, De Ridder describes that "[t]he pulse bursts are separated from one another with a burst to burst period that corresponds to a frequency of the low-frequency intrinsic neural oscillations exhibited by normal/physiologic brain tissue of interest."”
The Examiner respectfully disagrees with this assessment of De Ridder. In previously cited par. 0100, De Ridder discloses “the nested stimulation waveform 842 includes multiple pulse bursts 844 that are separated from one another by an inter-burst delay 848.  Each of the pulse burst 844 includes a series of individual pulses or spikes 850.  The pulses 850 are delivered over a burst length 856 in connection with an individual pulse burst 844.  The rate at which the individual pulses 850 are delivered within a pulse burst 844 is determined based on a pulse rate 862”.
The Applicant further argues (page 12) “the Examiner has failed to show that any aspect of the stimulation waveform, such as an inter-burst frequency, is out of phase with an identified pathological frequency of one or more oscillations.”
The Examiner draws attention to previously cited par. 0097: “As one example, first parameters may be set to define the carrier waveform to correspond to physiologic neural oscillations in the theta wave frequency band, while second parameters may be set to define the high-frequency waveform to correspond to physiologic neural oscillations in the gamma wave frequency band.  As explained herein, the nested stimulation waveform may be defined to entrain and modulate the neural oscillations in the gamma wave frequency band in connection with at least one of sensory, motor, and cognitive events.  Optionally, the nested stimulation waveform may be managed in connection with a pattern of interest in neural oscillations through cross-frequency coupling between theta and gamma waves associated with the brain tissue of interest.” Furthermore, De Ridder discloses (par. 0071) the detection of neurological activities of pathological conditions to provide neurostimulation.
The Applicant argues (pages 12-13) the rejection of claim 6 as anticipated by De Ridder. The Examiner withdraws this rejection, and presents a new one under 35 USC 103.
The Applicant argues (page 14) “the Examiner argued that in paragraph [0066], De Ridder discloses “Parkinson’s and epilepsy.”56 However, the Examiner has failed to show that De Ridder describes delivering a plurality of bursts to promote a state such as Parkinson’s or epilepsy or that Parkinson’s or epilepsy is a “waking state” or a “sleeping state” as claimed.”
The Examiner notes that in par. 0066, one of the medical conditions listed is obstructive sleep apnea, and De Ridder discloses “employ[ing] neurostimulation…to treat” such a neurological disorder. In obstructive sleep apnea (OSA), a patient does not sleep well or effectively due to some sort of blockage of the airways, so stimulation to treat this condition would “promote” the state of sleeping while the patient is asleep, as is required by claims 7-8. Moreover, a good night of sleep, provided by neurostimulation that treats OSA would promote wakefulness when the patient is awake.
The Applicant argues (page 15) “the Examiner has failed to show that any aspect of the stimulation waveform, such as an inter-burst frequency, is in phase with an identified pathological frequency of one or more oscillations.”
The Examiner respectfully disagrees and points to par. 0097, previously cited, as further clarifying the inter-burst frequency is in phase with the sensed frequency.
The Applicant argues the rejection of claim 11 as anticipated by De Ridder. The Examiner withdraws the anticipation rejection, and presents another under 35 USC 103 herein.
The Applicant argues (page 17) “None of these passages, or any other cited passages, of De Ridder describe that the amplitude of pulses are based on any aspect of oscillations, let alone an amplitude substantially similar to an amplitude of each of one or more oscillations. Therefore, the Examiner has failed to cite any passage of De Ridder that describes that “each of the plurality of bursts of stimulation therapy pulses comprises an amplitude substantially similar to an amplitude of each of the one or more oscillations,”60 as recited by claim 12.”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant argues (page 18) “However, the Examiner has failed to explain how these or any other cited passages of De Ridder generally describing adjusting a parameter discloses that an inter-burst frequency is selected to be the same as an identified pathological frequency of one or more oscillations. To the contrary, De Ridder describes that “[t]he pulse bursts are separated from one another with a burst to burst period that corresponds to a frequency of the low-frequency intrinsic neural oscillations exhibited by normal/physiologic brain tissue of interest.”62 The Examiner has failed to explain that De Ridder discloses that an inter-burst frequency is selected to be the same as an identified pathological frequency of one or more oscillations or that such a feature would have even been consistent with the disclosure of De Ridder.”
The Examiner notes that in previously cited par. 0104, De Ridder discloses “The carrier waveform 870 may entrain neural oscillations to the temporal structure defined by the carrier waveform 870 such as to facilitate selective attention in connection with certain psychiatric disorders (e.g. schizophrenia, dyslexia, attention deficit/hyperactivity disorder).”
The Applicant argues (page 19) “the Examiner has failed to show that De Ridder describes “determining a set of one or more parameters defining continuous stimulation therapy configured to modulate the state of the patient associated with the one or more oscillations of the bioelectrical signal” and then “defining, based on the set of one or more parameters, the plurality of bursts of stimulation,”64 as recited by claim 18.”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant argues (page 20) the rejection of claim 19. The Examiner withdraws this rejection.
The Applicant argues (page 21) “the Examiner has failed to explain how these or any other cited passages of De Ridder generally describing selecting the inter-burst frequency to match the inter-burst frequency to the identified pathological frequency of the one or more oscillations of the bioelectrical signal. To the contrary, De Ridder describes that “[t]he pulse bursts are separated from one another with a burst to burst period that corresponds to a frequency of the low-frequency intrinsic neural oscillations exhibited by normal/physiologic brain tissue of interest.”68 The Examiner has failed to explain that De Ridder discloses that an inter-burst frequency is selected to match the inter-burst frequency to the identified pathological frequency of one or more oscillations or that such a feature would have even been consistent with the disclosure of De Ridder.”
The Examiner draws attention to previously cited par. 0104: “The carrier waveform 870 may entrain neural oscillations to the temporal structure defined by the carrier waveform 870 such as to facilitate selective attention in connection with certain psychiatric disorders (e.g. schizophrenia, dyslexia, attention deficit/hyperactivity disorder).”
The Applicant argues (pages 22-25) rejections where specific citations are lacking in the previous rejection. This deficiency will be addressed below in the prior art rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12-13, 16-18, 20-29 and 32-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Ridder (U.S. 2017/0001016). De Ridder discloses (par. 0071-0072) sensing, via one or more electrodes, one or more oscillations of a bioelectrical signal of a brain of a patient; and in response to sensing the one or more oscillations: identifying (par. 0086), by a medical device and based on measured powers of respective frequencies of the one or more oscillations of the bioelectrical signal, a pathological frequency of the one or more oscillations of the bioelectrical signal (par. 0099); selecting, by the medical device and based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal, an inter-burst frequency for a plurality of bursts of stimulation therapy pulses (par. 0100 and 0104); generating, by the medical device, the plurality of bursts of stimulation therapy pulses, comprising the inter-burst frequency; and delivering, by the medical device, the plurality of bursts of stimulation therapy pulses to the patient to modulate a state of the patient associated with the one or more oscillations of the bioelectrical signal (par. 0095-0096).
Regarding claims 2, De Ridder discloses (par. 0099) delivering the plurality of bursts of stimulation therapy pulses to the patient to suppress a symptom of the patient associated with the one or more oscillations of the bioelectrical signal.
Regarding claim 3, De Ridder discloses (par. 0099) delivering the plurality of bursts of stimulation therapy pulses comprises delivering the plurality of bursts of stimulation therapy pulses during an occurrence of the symptom of the patient.
Regarding claim 4, De Ridder discloses (par. 0066) at least Parkinson’s and epilepsy.
Regarding claim 5, De Ridder discloses (par. 0097) the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is out of phase with the identified pathological frequency of the one or more oscillations.
Regarding claim 7, De Ridder discloses (par. 0066) delivering the plurality of bursts of stimulation therapy pulses to the patient to modulate the state of the patient associated with the one or more oscillations of the bioelectrical signal comprises delivering the plurality of bursts of stimulation therapy pulses to the patient to promote the state of the patient associated with the one or more oscillations of the bioelectrical signal.
Regarding claim 8, De Ridder discloses (par. 0066) treatment of obstructive sleep apnea, which would promote an effective sleep state when the patient is asleep, as well as wakefulness while the patient is awake.
Regarding claim 9, De Ridder discloses (par. 0066) delivering the plurality of bursts of stimulation therapy pulses comprises delivering the plurality of bursts of stimulation therapy pulses during an occurrence of the state of the patient.
Regarding claim 10, De Ridder discloses (par. 0097) the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is in phase with the identified pathological frequency of the one or more oscillations.
Regarding claim 12, De Ridder discloses (par. 0096-0097) each of the plurality of bursts of stimulation therapy pulses comprises an amplitude substantially similar to an amplitude of each of the one or more oscillations.
Regarding claim 13, De Ridder discloses (par. 0097) the identified pathological frequency of the one or more oscillations comprises a frequency within a Theta frequency band from about 4 Hertz to about 12 Hertz (par. 0045).
Regarding claim 16, De Ridder discloses (par. 0104) the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is the same as the identified pathological frequency of the one or more oscillations.
Regarding claim 17, De Ridder discloses (par. 0104) the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is different from the identified pathological frequency of the one or more oscillations.
Regarding claim 18, De Ridder discloses (par. 0088) prior to generating the plurality of bursts of stimulation therapy pulses and delivering the plurality of bursts of electrical pulses: determining a set of one or more parameters defining continuous stimulation therapy configured to modulate the state of the patient associated with the one or more oscillations of the bioelectrical signal; and defining, based on the set of one or more parameters, the plurality of bursts of stimulation; and wherein delivering the plurality of bursts of stimulation therapy pulses to the patient comprises delivering a plurality of non-continuous bursts of stimulation therapy pulses to the patient.
Regarding claim 20, De Ridder discloses (par. 0100 and 0104) generating a plurality of bursts of electrical stimulation therapy pulses.
Regarding claim 21, De Ridder discloses (par. 0072) one or more electrodes configured to sense one or more oscillations of a bioelectrical signal of a brain of a patient; and a medical device configured to: identify, (par. 0086) based on measured powers of respective frequencies of the one or more oscillations of the bioelectrical signal, a pathological frequency of the one or more oscillations of the bioelectrical signal (par. 0099); select, based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal, an inter-burst frequency for a plurality of bursts of stimulation therapy pulses (par. 0100 and 0104); generate, in response to the sensed one or more oscillations, the plurality of bursts of stimulation therapy pulses, the plurality of bursts comprising the inter-burst frequency; and deliver the plurality of bursts of stimulation therapy pulses to the patient to modulate a state of the patient associated with the one or more oscillations of the bioelectrical signal (par. 0095-0096).
Regarding claim 22, De Ridder discloses (par. 0099) the medical system is further configured to deliver the plurality of bursts of stimulation therapy pulses to the patient to suppress a symptom of the patient associated with the one or more oscillations of the bioelectrical signal.
Regarding claim 23, De Ridder discloses (par. 0099) the medical system is further configured to deliver the plurality of bursts of stimulation therapy pulses during an occurrence of the symptom of the patient.
Regarding claim 24, De Ridder discloses (par. 0066) at least Parkinson’s disease and epilepsy.
Regarding claim 25, De Ridder discloses (par. 0097) the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is out of phase with the identified pathological frequency of the one or more oscillations.
Regarding claim 26, De Ridder discloses (par. 0066) the medical system is further configured to deliver the plurality of bursts of stimulation therapy pulses to the patient to promote the state of the patient associated with the one or more oscillations of the bioelectrical signal. 
Regarding claim 27, De Ridder discloses (par. 0066) treatment of obstructive sleep apnea, which would promote an effective sleep state when the patient is asleep, as well as wakefulness while the patient is awake.
Regarding claim 28, De Ridder discloses (par. 0097) the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is in phase with the identified pathological frequency of the one or more oscillations.
Regarding claim 29, De Ridder discloses (par. 0097) the identified pathological frequency of the one or more oscillations comprises a frequency within a Theta frequency band from about 4 Hertz to about 12 Hertz (par. 0045).
Regarding claim 32, De Ridder discloses (par. 0104) the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is the same as the identified pathological frequency of the one or more oscillations.
Regarding claim 33, De Ridder discloses (par. 0088) the medical device is further configured to: prior to generating the plurality of bursts of stimulation therapy pulses and delivering the plurality of bursts of electrical pulses: determine a set of one or more parameters defining continuous stimulation therapy configured to modulate the state of the patient associated with the one or more oscillations of the bioelectrical signal; and define, based on the set of one or more parameters, the plurality of bursts of stimulation; and wherein, to deliver the plurality of bursts of stimulation therapy pulses to the patient, the medical device is further configured to deliver a plurality of non-continuous bursts of stimulation therapy pulses to the patient.
Regarding claim 34, De Ridder discloses (par. 0088) the set of one or more parameters comprises a stimulation amplitude and a stimulation pulse width, and wherein, to determine the set of one or more parameters, the medical device is further configured to identify each of the stimulation amplitude and stimulation pulse width of the set of one or more parameters based on an energy efficient amplitude and pulse width selected from a strength-duration curve for nerve tissue receiving the continuous stimulation therapy.
Regarding claim 35, De Ridder discloses (par. 0100 and 0104) the plurality of bursts of stimulation therapy pulses comprise a plurality of bursts of electrical stimulation therapy pulses.
Regarding claim 36, De Ridder discloses (par. 0072) means for sensing one or more oscillations of a bioelectrical signal of a brain of a patient; means for identifying (par. 0086), in response to sensing the one or more oscillations and based on measured powers of respective frequencies of the one or more oscillations of the bioelectrical signal, a pathological frequency of the one or more oscillations of the bioelectrical signal (par. 0099); means for selecting, based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal, an inter-burst frequency for a plurality of bursts of stimulation therapy pulses (par. 0100 and 0104); means for generating the plurality of bursts of stimulation therapy pulses, comprising the inter-burst frequency; and means for delivering the plurality of bursts of stimulation therapy pulses to the patient to modulate a state of the patient associated with the one or more oscillations of the bioelectrical signal (par. 0095-0096).
Regarding claim 37, De Ridder discloses (par. 0096) measuring, by the medical device, powers of the respective frequencies of the one or more oscillations of the bioelectrical signal.
Regarding claim 38, De Ridder discloses (par. 0097) measuring powers of respective frequencies within different frequency bands of the one or more oscillations of the bioelectrical signal, and wherein identifying the pathological frequency of the one or more oscillations of the bioelectrical signal comprises identifying [[a]] the pathological frequency within a frequency band of the one or more oscillations of the bioelectrical signal based on the measured powers of respective frequencies within the different frequency bands of the one or more oscillations of the bioelectrical signal.
Regarding claim 39, De Ridder discloses (par. 0104) selecting the inter-burst frequency comprises selecting the inter-burst frequency to match the inter-burst frequency to the identified pathological frequency of the one or more oscillations of the bioelectrical signal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 14-15 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder (U.S. 2017/0001016). De Ridder discloses the claimed invention except for the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is 180 degrees out of phase with the identified pathological frequency of the one or more oscillations. De Ridder does disclose (par. 0087) variation of phase as one of the parameters for setting neurostimulation. Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the phase variation as taught by De Ridder, with the bioelectrical signal 180 degrees out of phase with the identified pathological frequency, because the applicant has not disclosed the use of a 180 degrees out of phase signal provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the unspecified phase variation as taught by De Ridder, because De Ridder’s system treats a pathological signal until it becomes physiological, as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify De Ridder to obtain the invention as specified in the claim.
Regarding claim 11, De Ridder discloses the claimed invention except for the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is greater than -120 degrees and less than +120 degrees out of phase with the identified pathological frequency of the one or more oscillations. De Ridder discloses the claimed invention except for the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is greater than -120 degrees and less than +120 degrees out of phase with the identified pathological frequency of the one or more oscillations. De Ridder does disclose (par. 0087) variation of phase as one of the parameters for setting neurostimulation. Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the phase variation as taught by De Ridder, with the bioelectrical signal 180 degrees out of phase with the identified pathological frequency, because the applicant has not disclosed the use of a greater than -120 degrees and less than +120 degrees out of phase signal provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the unspecified phase variation as taught by De Ridder, because De Ridder’s system treats a pathological signal until it becomes physiological, as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify De Ridder to obtain the invention as specified in the claim.
Regarding claims 14, De Ridder discloses (par. 0091) the identified pathological frequency of the one or more oscillations comprises a frequency within a Beta frequency band. The range in this paragraph overlaps with the claimed range of about 13 Hertz to about 30 Hertz. It would have been obvious to one of ordinary skill in the art at the time of the invention to identify the pathological frequency as within this range since “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (see MPEP 2144.05(I).
Regarding claim 15, De Ridder discloses (par. 0097) the identified pathological frequency of the one or more oscillations comprises a frequency within a Gamma frequency band. The range in this paragraph overlaps with the claimed range of about 35 Hertz to about 200 Hertz. It would have been obvious to one of ordinary skill in the art at the time of the invention to identify the pathological frequency as within this range since “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (see MPEP 2144.05(I).
Regarding claim 30, De Ridder discloses (par. 0091) the identified pathological frequency of the one or more oscillations comprises a frequency within a Beta frequency band. The range in this paragraph overlaps with the claimed range of about 13 Hertz to about 30 Hertz. It would have been obvious to one of ordinary skill in the art at the time of the invention to identify the pathological frequency as within this range since “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (see MPEP 2144.05(I).
Regarding claim 31, De Ridder discloses (par. 0097) the identified pathological frequency of the one or more oscillations comprises a frequency within a Gamma frequency band. The range in this paragraph overlaps with the claimed range of about 35 Hertz to about 200 Hertz. It would have been obvious to one of ordinary skill in the art at the time of the invention to identify the pathological frequency as within this range since “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (see MPEP 2144.05(I).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792